Clerke, J.
In the execution against a married woman it is not necessary to its vitality that it should contain the words contended for. The words in the amendment are merely di*454rectory;—of course the sheriff cannot levy on any other property than the separate property, and unless the execution contains a contrary direction there would be no danger that the sheriff would levy on any othei*. I hold, therefore, that the execution is valid. Being valid, I also hold that all provisions of the Code in aid of, or supplementary to the execution, apply to this execution, as well as to any other.
Motion denied without costs.